By the Court

The indictment should set forth the legal siile of the Court before which the perjury is alledged to have been committed. The Judiciary Act of 177?, establishing the County and Superior Courts, gives the stile each, « Courts of Fleas and Quarter Sessions,” and “ Superior Courts of La-w.” The indictment in the present case charges the perjury to have been committed before “ a certain Superior Court begun and holden for the district of Hillsborough,” As the stile of the Court is not legally set forth the indictment is defective and the judgment mu3t he arrested.